Citation Nr: 0720776	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-00 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder with anxiety (PTSD). 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
stomach disorder, to include acute gastritis and/or 
gastroesophageal reflux disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lumbar spine disorder, to include myalgia of the low back.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder, to include residuals of a cervical 
spine fusion.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina in which the RO denied the benefits 
sought on appeal.  The appellant, who had active service with 
the United States Coast Guard from March 1957 to March 1963, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The appellant's claim of entitlement to service connection 
for PTSD will be addressed in the REMAND portion of the 
decision below, as will the merits of the appellant's claims 
of entitlement to service connection for a stomach disorder, 
a lumbar spine disorder and a cervical spine disorder.  As 
such, these claims are hereby REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  

In addition to the foregoing, the Board notes that in a 
February 2004 statement, the appellant reported that he not 
only has PTSD, but that he also has what he considers to be a 
"nervous disorder."  The appellant's representative 
submitted a letter on his behalf that same month, in which 
the representative noted that the appellant was submitting 
documentation in support of a claim of entitlement to service 
connection for a "psychiatric condition." See February 2004 
memorandum from the appellant's representative.  Thereafter, 
the RO sought clarification from the appellant as to his 
current disorders; and noted that the appellant reported his 
current disabilities to be "back, stomach, PTSD (nervous 
condition)." See June 2004 note to file.  The Board finds 
the appellant's statements and his representative's letter 
constitute a claim of entitlement to service connection for a 
psychiatric/nervous condition separate and distinct from the 
appellant's claim for PTSD.  As such, the Board REFERS this 
matter to the RO for further action.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's new and material evidence 
claims has been obtained.

2.  A rating decision dated in October 1981 essentially 
denied service connection for a stomach disorder due to the 
lack of a current diagnosis; a low back condition due to the 
lack of a current diagnosis; and a cervical spine condition 
due to the lack of evidence indicating that the appellant 
experienced a disease or injury in service associated with 
his post-service cervical spine fusion. 

3.  The evidence received since the October 1981 rating 
decision, by itself, or in conjunction with the previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the appellant's stomach, back and 
neck claims and raises a reasonable possibility of 
substantiating those claims.




CONCLUSIONS OF LAW

1.  The October 1981 rating decision, which denied 
entitlement to service connection for a stomach disorder, and 
back and neck conditions, is a final decision. 
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 
20.1100, 20.1104 (2006).

2.  The evidence received subsequent to the October 1981 
rating decision is new and material; and the claim for 
entitlement to service connection for a stomach disorder is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 
(2006).

3.  The evidence received subsequent to the October 1981 
rating decision is new and material; and the claim for 
entitlement to service connection for a lumbar spine disorder 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
20.1105 (2006).

4.  The evidence received subsequent to the October 1981 
rating decision is new and material; and the claim for 
entitlement to service connection for a cervical spine 
disorder is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

In this case, a letter dated in February 2004 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to the issue of whether 
the appellant's previously denied claims of entitlement to 
service connection for a stomach disorder and a back 
condition should be reopened, the appellant cannot be 
prejudiced by any deficiency, if any, in the notice and 
assistance requirements of the VCAA.  As such, the Board will 
dispense with any further discussion of the VCAA and will 
proceed to the issue presented on appeal.  

B.  Law and Analysis: new and material claims 

The appellant filed a claim of entitlement to service 
connection for a stomach disorder and a spinal condition in 
June 1981. See June 1981 application for compensation.  In 
order to be granted service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

In October 1981, the RO considered and denied the appellant's 
claims for service connection after reviewing the appellant's 
service medical records, available post-service medical 
records and a September 1981 VA examination report. See 
October 1981 rating decision.  In doing so, the RO noted that 
the appellant's service medical records revealed that the 
appellant was seen on numerous occasions for gastritis and GI 
problems, as well as for myalgia of the lower back.  In 
regards to post-service medical records, the RO reported that 
the appellant had a back fusion in 1969 and 1970; and that x-
rays of the appellant's cervical spine showed that he had a 
laminectomy and fusion of the cervical spine extending from 
C4 to C7.  As for the appellant's September 1981 VA 
examination, the examiner found no evidence that the 
appellant currently had either gastritis or a low back 
condition.  As such, the RO appears to have proceeded with a 
denial of the appellant's claims for a stomach disorder and a 
lumbar spine disorder on the basis of the lack of a current 
disability. In terms of the appellant's cervical spine 
fusion, the RO apparently denied this claim on the basis that 
the appellant had complaints of low back, not upper back, 
pain in service; and therefore, there was no service incident 
or injury upon which service connection for residuals of a 
cervical spine fusion could be based. Id.  

According to a November 1981 letter from the RO to the 
appellant, the appellant was notified of the RO's October 
1981 decision and of his appellate rights.  While the 
appellant has reported that he did not receive a copy of the 
October 1981 rating decision and was therefore unaware that 
his claims had been denied, the Board observes that the 
November 1981 notice letter was addressed correctly to the 
address provided by the appellant in his June 1981 
application for compensation and was not returned as 
undeliverable. See December 2004 statement with appellant's 
VA Form 9.  There is a presumption of regularity that the 
Secretary properly discharged his official duties by mailing 
a copy of a VA decision to the last known address of the 
appellant on the date that the decision is issued. Woods v. 
Gober, 14 Vet. App. 214 (2000).  Since the evidence in this 
case indicates that the RO properly mailed the appellant's 
November 1981 notice letter and October 1981 rating decision 
to the address of record, the Board is entitled to assume 
that the appellant received this notice and did not appeal 
the October 1981 decision.  As such, the October 1981 rating 
decision represents a final decision. 38 U.S.C.A. § 7103(a) 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2006).  

In a January 2004 statement and application for compensation, 
the appellant essentially requested that his claims of 
entitlement to service connection for a stomach disorder and 
back condition be reopened based upon the submission of post-
service VA and private medical records, an April 2005 private 
medical opinion, a March 2005 medical opinion provided by the 
appellant's VA treatment provider, and statements submitted 
by the appellant.  Based upon this evidence, the appellant 
asserts that his October 1981 rating decision should be 
reopened; and that the evidence as a whole warrants a 
favorable decision on his claims for service connection for a 
stomach disorder, a lumbar spine disorder and cervical spine 
disorder. 

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

In this case, the evidence associated with the claims file 
since the October 1981 rating decision consists of VA medical 
records dated from January 1990 to July 1991 and August 2001 
to March 2005 that show (1) the appellant complained of 
chronic back and neck pain; (2) that he underwent a cervical 
and lumbar myelogram in June 2003 which revealed lumbar disk 
impingement and disk flattening; (3) that the appellant has 
severe degenerative changes of the cervical spine, has been 
diagnosed with cervical spondylosis, and has had several 
cervical discectomy infusions; and (4) that the appellant has 
also been diagnosed with gastroesophageal reflux disorder 
("GERD").  Additional evidence submitted by the appellant 
consists of post-service private medical records dated from 
October 1970 to September 1972 which show that the appellant 
experienced cervical spine problems several years after 
service that required therapy and several surgeries, to 
include a spinal fusion and anterior discectomy. See Medical 
records from Holy Cross Hospital; VA medical records dated in 
1990 and 1991.  Lastly, the claims file also contains several 
statements from the appellant, as well as two medical 
opinions in favor of the appellant's claims dated in March 
2005 and April 2005. See March 2005 VA medical records; April 
2005 letter from V.A., R.N. and L.V., M.D.   

Of the above-referenced evidence, the Board finds that all of 
the post-service medical records and the two medical nexus 
opinions qualify as new and material evidence sufficient to 
reopen the appellant's claims.  Specifically, the Board 
observes that these records not only reflect current 
diagnoses related to the appellant's cervical spine, lumbar 
spine and stomach disorders (fulfilling the first element of 
the three-part service connection test), but that the March 
2005 and April 2005 nexus statements are also in favor of the 
appellant's claims in that they reflect the medical opinions 
that the appellant's lumbar spine disorder, cervical spine 
disorder and stomach disorder are related to the appellant's 
period of service, thus meeting the requirements of the third 
element of the service connection test.  

The Board acknowledges that the RO found the above-referenced 
evidence to be new but not material in that this evidence 
failed to reveal that the appellant developed chronic 
conditions during service and because the medical nexus 
opinions submitted on the appellant's behalf were not 
supported by specific clinical evidence or medical treatise. 
See June 2005 Supplemental Statement of the Case.  However, 
the Board finds the recently received evidence to be 
sufficient to reopen the appellant's claims.  

In this regard, the Board finds that the factual questions of 
whether the appellant has a lumbar spine disorder, a cervical 
spine disorder or a stomach disorder at present, and whether 
or not these disorders are in any way related to service, are 
medical questions that require medical expertise to answer. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
presuming the credibility of the appellant's post-service VA 
and private medical records and the March 2005 and April 2005 
medical opinions, the Board finds that these documents relate 
to the questions of whether the appellant currently has a 
lumbar spine disorder, a cervical spine disorder and a 
stomach disorder related to service (unestablished facts 
necessary to substantiate the claim) and raises a reasonable 
possibility of substantiating the claim.  As such, the Board 
concludes that new and material evidence has been submitted 
to reopen the previously denied claims.  Accordingly, the 
Board finds that the appellant's claims should be reopened. 
38 U.S.C.A. § 5108.  However, since the RO has not had the 
opportunity to adjudicate the appellant's claims in light of 
all evidence of record and because further development is 
warranted in this case, the case must be remanded for such 
adjudication. See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a stomach disorder; and to 
this extent only, the appeal is granted.

New and material evidence has been received to reopen the 
claim for service connection for a lumbar spine disorder; and 
to this extent only, the appeal is granted.

New and material evidence has been received to reopen the 
claim for service connection for a cervical spine disorder; 
and to this extent only, the appeal is granted.


REMAND

In view of the above determination that the appellant's 
claims of entitlement to service connection for a stomach 
disorder, a lumbar spine disorder and a cervical spine 
disorder are reopened, the Board believes that the RO, 
consistent with the principles set forth in Bernard v. Brown, 
supra, must be provided an opportunity to further develop the 
record and to conduct a de novo review of the reopened 
claims, based on the evidence in its entirety.  In addition, 
the Board finds that additional development is required in 
regards to the appellant's reopened claims and for his claim 
of entitlement to service connection for PTSD. 

In regards to the appellant's back claims, the Board is of 
the opinion that the appellant should be afforded a VA 
orthopedic examination to determine the etiology of his 
lumbar and cervical spine disorders and to provide a medical 
opinion as to whether these disorders are related to an 
incident or injury that occurred in service.  The Board finds 
that a VA gastroenterological examination should also be 
afforded to the appellant in light of the appellant's current 
diagnosis of GERD and the numerous instances of stomach 
problems reported by the appellant during service.  Although 
the claims file contains medical nexus opinions in favor of 
these claims, the Board observes that these opinions are 
rather vague and fail to provide the rationale/basis of the 
opinions.  In addition, the opinions do not discuss certain 
contradictory evidence set forth in the appellant's service 
and post-service medical records.  As such, the Board 
requests that the VA examiners retained in connection with 
this case be asked to review the appellant's entire claims 
file, particularly addressing the appellant's service medical 
records and post-service medical records as contained in the 
claims folder.  

As for the appellant's claim of entitlement to service 
connection for PTSD, the Board observes that the appellant 
has essentially alleged two PTSD stressor events which 
consist of (1) his participation in Key Patrol on the USCGC 
Travis (WSC-153) during the Bay of Pigs invasion and (2) his 
involvement in extinguishing a fire aboard the M/V Andrea 
Gritti in April 1962.  See appellant's February 2004 
statement in support of claim; March 2006 BVA hearing 
transcript, pgs. 12-17 ("And its [the appellant's] testimony 
today that those two events is what's causing your Post 
Traumatic Stress Disorder today").  Although the appellant 
also initially stated that he felt that his PTSD was related 
to additional stressors that consisted of (1) fearing for his 
life while standing guard duty in service without being 
provided ammunition to protect himself and (2) being assigned 
to search ships without being provided ammunition to protect 
himself, he did not report these alleged stressor events to 
his PTSD treatment providers nor did he assert them during 
his March 2006 hearing before the Board.  See appellant's 
February 2004 statement in support of claim.  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, 
established by medical evidence, between the appellant's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  With regard to the first 
element necessary for a grant of service connection, the 
medical evidence of record indicates that the appellant has 
been diagnosed with PTSD. See VA medical records dated from 
January 2005 to March 2005.  This diagnosis constitutes a 
current disability for VA purposes and fulfills the 
requirements of the first element for service connection.  In 
addition, the evidence reveals that the second element of the 
PTSD service connection test has also been met in this case 
as the claims file contains a statement by a VA medical 
provider in which the provider opines that it is more likely 
than not that the appellant's PTSD symptoms are secondary to 
his purported involvement in the Bay of Pigs military 
operation. See VA medical opinion from G.N., M.D. contained 
in the appellant's VA medical records dated in March 2005.  

However, in order to warrant service connection, the third 
and final element of the PTSD service connection test must 
also be met in this case, in terms of credible supporting 
evidence being presented indicating that the claimed in-
service stressor occurred.  Since the appellant's service 
personnel records do not show that he was involved in combat, 
he is not entitled to the relaxed evidentiary standard of 
proof regarding events that occurred during combat pursuant 
to 38 U.S.C.A. § 1154(b); and verification of his alleged 
PTSD stressors is required for service connection to be 
granted. See 38 C.F.R. § 3.304(f) (1999); Zarycki v. Brown, 6 
Vet. App. 91, 93 (1993); see also Collette v. Brown, 82 F.3d 
389 (1996).

As to the appellant's alleged stressor aboard the M/V Andrea 
Gritti in April 1962, the claims file contains an 
"Appreciation of Services" letter to the Commanding Officer 
of the USCGC Travis for his crew's assistance in 
extinguishing the fire referenced above.  While the letter 
does not specifically refer to the appellant or reflect the 
appellant's direct participation in controlling the April 
1962 fire, the appellant's service personnel records do 
corroborate his presence on the USCGC Travis during this 
particularly period of time.  As such, reasonable doubt 
requires that this alleged stressor be conceded.  However, 
the Board observes that no medical provider has related the 
appellant's diagnosis of PTSD to the M/V Andrea Gritti 
stressor event.  Rather, this diagnosis has been based upon 
the appellant's alleged Bay of Pigs stressor event.      

However, there is no evidence of record indicating that an 
attempt to corroborate the appellant's Bay of Pigs invasion 
stressor has been made.  In regards to this stressor, the 
appellant reported in a statement associated with a separate 
claim that the USCGC Travis was deployed to Cuba several days 
before the Cuba invasion and returned on April 19, 1961 to 
Key West, Florida with Cuban fighters and weapons.  He 
indicated that part of his ship responsibilities aboard the 
USCGC Travis consisted of picking up these Cuban fighters at 
designated points at night and returning them safely to his 
ship for transport to the United States.  The appellant 
reported that he was the radioman on the USCGC Travis and 
that he had to actually venture onto its motor launch to pick 
up the Cuban passengers. See appellant's January 2005 
statement.  During one of these instances, he claims that he 
was traumatized because the Cuban fighters that he and his 
crew were supposed to pick were not at the designated pick-up 
point; and that while waiting for them, he was exposed to 
gunfire and fighting around him.  The appellant reported that 
he feared for his life as a result of this fighting, so much 
so that he waited for the Cuban fighters for only thirty 
minutes and then decided as the senior petty officer to 
return to the ship. See March 2005 VA medical nexus opinion, 
p. 1.
 
A review of the appellant's personnel records show that he 
did in fact serve on the USCGC Travis during his period of 
active service; and that the USCGC Travis was awarded the 
Navy Expeditionary Medal for its participation in the Cuban 
operation during the period of January 3, 1961 to October 23, 
1962.  However, there is no explanation contained in the 
claims file as to exactly what the USCGC Travis did during 
the Cuban operation or any specific evidence indicating that 
the appellant went ashore as reported in his statements.  As 
such, the Board finds that additional information regarding 
the USCGC Travis's involvement in the Bay of Pigs invasion 
and, more importantly, information as to the appellant's 
duties aboard the USCGC Travis during this period of time 
should be obtained.  The RO should inform the appellant of 
the type of corroborative evidence that may be used in 
support of his PTSD claim, including evidence that consists 
of "buddy statements," in an effort to corroborate the 
appellant's statements that he ventured out onto the motor 
launch of the USCGC Travis and participated in picking up 
Cuban fighters for transport to the United States.  After the 
RO completes the foregoing, the appellant should be afforded 
a VA psychiatric examination to determine whether he meets 
the criteria for PTSD contained in DSM-IV; and if so, whether 
this diagnosis is as likely as not related to a specific 
verified trauma experienced during service.  

Lastly, in addition to completing the development requested 
above, the Board finds that the RO should also make efforts 
to obtain outstanding VA medical records referenced during 
the appellant's March 2006 Board hearing.  The appellant 
testified during his Board hearing that he has continued to 
receive medical treatment for his back and his neck at the VA 
Medical Center in Savannah, Georgia; and that he has received 
treatment for his stomach at the Public Health Service 
Hospital in Savannah, Georgia. See March 2006 BVA hearing 
transcript, pgs. 5, 10.  The appellant also reported that he 
recently had been treated for his PTSD at the Naval Hospital 
in Buford, South Carolina as well. Id., pgs. 17-18.  A review 
of the appellant's claims file reveals that none of these 
medical records are contained therein.  As such, the RO 
should contact the appropriate facilities and obtain any 
medical records pertaining to the appellant.  

Accordingly, this case is remanded for the following actions:
 
1.  The RO should ensure that all notification 
and development action required by the VCAA and 
implementing VA regulations is completed, 
including the notification requirements and 
development procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In this regard, the RO should 
specifically provide VCAA notice as to the 
elements required to prove service connection on 
a secondary basis, since the appellant has argued 
and submitted evidence indicating his belief that 
his stomach disorder may be secondary to his back 
problems. 


2.  The RO should obtain a copy of any treatment 
records related to the appellant from (a) the VA 
medical facility located in Savannah, Georgia, 
(b) from the Public Health Service Hospital in 
Savannah, Georgia and (c) from the Naval Hospital 
located in Buford, South Carolina. 

3. The RO should undertake efforts to corroborate 
the appellant's assertions regarding his 
involvement in the Bay of Pigs invasion while 
serving on the USCGC Travis.  These efforts should 
include, but are not limited to, requesting 
assistance from the appropriate agency to obtain 
deck log records from the USCGC Travis during the 
period from April 12, 1961 to April 19, 1961.  The 
RO should specifically attempt to corroborate the 
appellant's assertions that his duties included 
going on the landing craft of the USCGC Travis to 
pick up Cuban fighters, as reported to the 
appellant's March 2005 VA medical provider.  

	4.  The RO should schedule the appellant for a VA 
orthopedic examination to determine the nature and 
etiology of the appellant's lumbar spine and 
cervical spine disorders and for a medical opinion 
as to whether these disorders are related to an 
incident or injury that occurred during the 
appellant's period of active service.  All 
indicated studies, tests and evaluations deemed 
necessary should be performed.  The claims file 
must be made available to the examiner for review 
and the examination report should reflect that 
such review is accomplished, particularly in terms 
of the service medical records and post-service 
medical records discussed above.  The examiner 
should provide an opinion as to whether it is at 
least as likely as not that the appellant's lumbar 
spine and cervical spine disorders are 
etiologically related to the appellant's military 
service.  A complete rationale for all opinions 
offered should be provided.  


The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

5.   The RO should also schedule the appellant for 
a VA gastroenterological examination.  The claims 
file must be made available to the examiner and 
the examiner should indicate in his/her report 
whether or not the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The examiner should opine as to whether 
it is at least as likely as not that any current 
gastrointestinal disorder (to include GERD) is 
related to the appellant's period of active 
service.  In addition, the examiner should provide 
an opinion as to whether it is at least as likely 
as not that any current gastrointestinal disorder 
(to include GERD) has been caused by or aggravated 
by the appellant's back problems.  
 
6.  In addition, the appellant should be afforded 
a VA psychiatric examination to determine whether 
he meets the criteria for PTSD contained in the 
DSM-IV; and if so, whether this diagnosis is as 
likely as not related to a specific verified 
trauma experienced during service, to include the 
appellant's verified stressor aboard the M/V 
Andrea Gritti in April 1962.  The examiner should 
specify the factors relied upon to support the 
diagnosis and the specific stressor(s) which 
prompted the diagnosis.  The claims file must be 
made available to the examiner for review in 
connection with the examination.  Any and all 
indicated evaluations, studies and tests deemed 
necessary by the examiner should be accomplished, 
but should include psychological testing.  A clear 
rationale for all opinions would be helpful and a 
discussion of the facts and medical principles 
involved would be of considerable assistance to 
the Board.  

7.  The RO should undertake any additional 
evidentiary development deemed necessary to 
adjudicate the appellant's claims.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  In this regard, the RO should consider 
the appellant's claim of entitlement to service connection 
for a stomach disorder on a secondary (as well as a direct) 
basis.  If the benefits sought are not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


